MEMORANDUM **
Wyvonna M. Barnett appeals pro se from the district court’s order denying her motion to reconsider the judgment in her action alleging medical negligence. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s denial of a Fed.R.Civ.P. 60 motion, see School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993), and we affirm.
Because Barnett failed to establish: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud, misrepresentation or other misconduct; (4) a void judgment; (5) satisfaction, release or discharge of the judgment; or (6) any other reason justifying relief, the district court properly denied Barnett’s motion for reconsideration. See id. at 1263.
Barnett’s remaining contentions are unpersuasive.
Barnett’s request for review of appeal or transfer to the Supreme Court is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.